DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 5, 12 and 14 are objected to because of the following informalities:  
Claim 2, line 3, “the set of N OFDM symbols” should read as “a set of N OFDM symbols”.
Claim 5, line 3, “the time domain signal” should read as “a time domain signal”.
Claim 12, line 4, “the set of OFDM symbols” should read as “a set of OFDM symbols”.
Claim 14, line 3, “the respective offset” should read as “a respective offset”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,587,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are similarly recited in claims 1 and 2 of U.S. Patent No. 10,587,365 B2. Specifically, the claimed “network device” as recited in claim 1, including its features, are repeated in claims 1 and 2 of U.S. Patent No. 10,587,365 B2. Therefore, the limitations of claim 1 are rejected under .

Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,587,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claim 2 of U.S. Patent No. 10,587,365 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 10,587,365 B2.

Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,587,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 3 are similarly recited in claim 2 of U.S. Patent No. 10,587,365 B2. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 10,587,365 B2.

Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,587,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 4 are similarly recited in claim 2 of U.S. Patent No. 10,587,365 B2. Therefore, the limitations of claim 4 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 10,587,365 B2.

Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,587,365 B2. Although the claims at issue are not identical, the limitations of claim 5 are similarly recited in claim 3 of U.S. Patent No. 10,587,365 B2. Therefore, the limitations of claim 5 are rejected under nonstatutory double patenting as being anticipated by claim 3 of U.S. Patent No. 10,587,365 B2.

Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,587,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 6 are similarly recited in claim 4 of U.S. Patent No. 10,587,365 B2. Therefore, the limitations of claim 6 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 10,587,365 B2.

Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,587,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 7 are similarly recited in claim 5 of U.S. Patent No. 10,587,365 B2. Therefore, the limitations of claim 7 are rejected under nonstatutory double patenting as being anticipated by claim 5 of U.S. Patent No. 10,587,365 B2.

Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,587,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 8 are similarly recited in claim 6 of U.S. Patent No. 10,587,365 B2. Therefore, the limitations of claim 8 are rejected under nonstatutory double patenting as being anticipated by claim 6 of U.S. Patent No. 10,587,365 B2.

Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,587,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 9 are similarly recited in claim 7 of U.S. Patent No. 10,587,365 B2. Therefore, the limitations of claim 9 are rejected under nonstatutory double patenting as being anticipated by claim 7 of U.S. Patent No. 10,587,365 B2.

Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,587,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 10 are similarly recited in claim 8 of U.S. Patent No. 10,587,365 B2. Specifically, the claimed “method” as recited in claim 10, including its features, are repeated in claim 8 of U.S. Patent No. 10,587,365 B2. Therefore, the limitations of claim 10 are rejected under nonstatutory double patenting as being anticipated by claim 8 of U.S. Patent No. 10,587,365 B2.

Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,587,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 11 are similarly recited in claim 9 of U.S. Patent No. 10,587,365 B2. Therefore, the limitations of claim 11 are rejected under nonstatutory double patenting as being anticipated by claim 9 of U.S. Patent No. 10,587,365 B2.

Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,587,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 12 are similarly recited in claim 8 of U.S. Patent No. 10,587,365 B2. Therefore, the limitations of claim 12 are .

Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,587,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 13 are similarly recited in claim 10 of U.S. Patent No. 10,587,365 B2. Therefore, the limitations of claim 13 are rejected under nonstatutory double patenting as being anticipated by claim 10 of U.S. Patent No. 10,587,365 B2.

Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,587,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 14 are similarly recited in claim 11 of U.S. Patent No. 10,587,365 B2. Therefore, the limitations of claim 14 are rejected under nonstatutory double patenting as being anticipated by claim 11 of U.S. Patent No. 10,587,365 B2.

Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,587,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 15 are similarly recited in claim 12 of U.S. Patent No. 10,587,365 B2. Therefore, the limitations of claim 15 are rejected under nonstatutory double patenting as being anticipated by claim 12 of U.S. Patent No. 10,587,365 B2.

Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,587,365 B2. Although the claims at issue are not identical, the limitations of claim 16 are similarly recited in claim 13 of U.S. Patent No. 10,587,365 B2. Therefore, the limitations of claim 16 are rejected under nonstatutory double patenting as being anticipated by claim 13 of U.S. Patent No. 10,587,365 B2.

Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,587,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 17 are similarly recited in claim 14 of U.S. Patent No. 10,587,365 B2. Therefore, the limitations of claim 17 are rejected under nonstatutory double patenting as being anticipated by claim 14 of U.S. Patent No. 10,587,365 B2.

Allowable Subject Matter
Claims 1-17 would be allowed if Applicant overcomes the nonstatutory double patenting as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Kim (U.S. Patent No. 8,537,796 B2) discloses: A network device including a transmitter (4:62–67: FIG. 1 illustrates an exemplary communications environment in domain 1. The communications environment includes a plurality of nodes 20-60 that exchange packet-based OFDM communications. In FIG. 2, an example of multiple devices with two profiles operating in a single domain is shown.” 12:49–56: “transceiver 2300”) comprising:
a forward error correction (FEC) encoder (12:49–56: “FEC Encoder/Decoder 2310”) generating one or more FEC codewords corresponding to payload data frames indicative of data to be transmitted, each FEC codeword having a first number of encoded bits (13:4–16: “Specifically, the FEC encoder 2310 encodes a plurality of bits using a forward error correction code and generates an FEC codeword comprising a plurality of encoded bits.”); and
a repetition encoder (12:49–56: “header encoder 2320”) receiving the one or more FEC codewords and generating a first repetition-encoded FEC codeword for a first FEC codeword of the one or more FEC codewords, the first repetition-encoded FEC codeword comprising a set of N offset-shifted bit sequences . . . ; and a symbol modulator and an orthogonal frequency-division multiplexing (OFDM) modulator . . . wherein each offset-shifted bit sequence is allocated over a corresponding OFDM symbol (13:4–16: “The header encoder 2320 concatenates a plurality of copies of the FEC codeword wherein the concatenating comprises cyclically shifting by two bits at least one concatenated copy of the FEC codeword relative to a previous concatenated copy of the FEC codeword. The modulating module 2380 then modulates the plurality of copies of the FEC codewords on at least one OFDM symbol for transmission by the transmitter module 2360.” The Examiner finds the cyclically shifting by two bits at least one concatenated copy of the FEC codeword relative to a previous concatenated copy of the FEC codeword teaches a range between one and infinity of copied FEC codewords that may be cyclically shifted by two bits relative to a previous concatenated copy of the FEC codeword. The Examiner further finds the cyclically shifting by two bits each concatenated copy of the FEC codeword relative to a previous concatenated copy of the FEC codeword as disclosed in Kim teaches the claimed “offset” being applied to each bit sequence.
12:38–48: “FIG. 22 shows how pairs of FEC encoded bits are mapped to subcarriers. Note that different encoded bits are loaded on preamble tones for the second copy of header block. More specifically, a first set of bits from the first copy of the FEC codeword is modulated on a first set of preamble subcarriers and a second different set of bits from the second copy of the FEC codeword is modulated on a second set of preamble subcarriers. This is a result of the cyclically shifting of bits of FEC Encoded Header information block. Also for the passband case, even and odd indices are evenly allocated around the center frequency.”).  

Independent claim 10 recites similar limitations as independent claim 1 and therefore, the Examiner finds claim 10 is allowable over the prior art for the same reasons as set forth above in claim 1.
	Claims 2-9 and 11-17 would also be allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112